IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                     )
                                       )
      v.                               )   I.D. No. 0609013400
                                       )
STEVIE JONES,                          )
                                       )
      Defendant.                       )

  ORDER DENYING MOTION FOR POSTCONVICTION RELIEF

                         Submitted: January 18, 2022
                           Decided: April 7, 2022

           Upon Consideration of Motion for Appointment of Counsel,
                                  DENIED.

            Upon Consideration of Motion for Postconviction Relief,
                                  DENIED.




David Hume IV, Esq., Deputy Attorney General, Department of Justice,
Georgetown, Delaware, Attorney for the State of Delaware.

Stevie A. Jones, James T. Vaughn Correctional Center, Smyrna, Delaware, Pro Se.




CONNER, J.
             FACTUAL AND PROCEDURAL BACKGROUND
       (1)    On January 23, 2008, Defendant Stevie Jones (“Jones”) pled guilty to

multiple charges including aggravated menacing and first-degree robbery.1 Jones

was sentenced to fifteen years of Level V incarceration followed by probation. 2 He

did not appeal his sentence or convictions to the Delaware Supreme Court.3


       (2)    On April 14, 2021, Jones filed a motion for correction of an illegal

sentence,4 which was denied by this Court on April 16, 2021.5 Jones appealed the

denial of the motion.6 On appeal, Jones argued that his sentence “runs afoul of the

double jeopardy protections of the Fifth Amendment to the United States

Constitution because . . . . the Fifth Amendment requires that his convictions for

aggravated menacing and first-degree robbery be merged for sentencing purposes.”7

The Court affirmed the denial of the motion, holding that Jones’ voluntary guilty

plea “waives any claim of a double jeopardy violation.”8




1
  Jones v. State, 258 A.3d 145, 2021 WL 3179449, at *1 (Del. July 27, 2021) (TABLE).
2
  See Jones v. State, Del. Super., I.D. No. 0609013400, Bradley, J. (Feb. 20, 2008) (ORDER);
see also Def.’s Mot. Postconviction Relief at 1; State’s Resp. to Def.’s Mot. Postconviction
Relief at 2.
3
  See Jones, 2021 WL 3179449 at *1.
4
  Id.; see also Super. Ct. Crim. R. 35(a).
5
  Jones, 2021 WL 3179449 at *1.
6
  Id.
7
  Id.
8
  Id. (quoting Lanzo v. State, 123 A.3d 938, 2015 WL 5120872, at *1 (Del. Aug. 28, 2015)
(TABLE)).
                                               2
       (3)    On November 1, 2021, Jones filed a pro se motion for postconviction

relief pursuant to Superior Court Criminal Rule 61. The sole ground for relief raised

was that he received ineffective assistance of counsel from his former trial attorney,

Stephanie A. Tsantes, Esq., by advising him to accept a guilty plea that Jones now

believes is unconstitutional. Jones contends that a plea to both aggravated menacing

and first-degree robbery violates the Double Jeopardy Clauses of the U.S. and

Delaware Constitution (the “double jeopardy claim”).9 Jones contemporaneously

requests appointment of postconviction counsel.10


       (4)    On November 19, 2021, Jones filed an amended pro se motion for

postconviction relief pursuant to Superior Court Criminal Rule 61 (the “Rule 61

Motion”).11 In addition to the double jeopardy claim, the amended Rule 61 Motion

asserts that Jones requested his trial attorney appeal his case but his trial counsel

refused, thereby “directly interfer[ing] with his appellate rights . . . .”12


       (5)    On December 6, 2021, Stephanie Tsantes filed an affidavit in which she

stated her legal file from her prior representation of Jones no longer exists and she




9
  U.S. Const. amend. V; Del Const. art. I, § 8.
10
   See Super. Ct. Crim. R. 61(e).
11
   See id. 61(b)(6).
12
   Def.’s Amend. Mot. Postconviction Relief at 2.
                                               3
does not recall whether she discussed double jeopardy with Jones.13 The affidavit

does not directly address Jones’ appeal claim.14


       (6)    On December 16, 2021, the State filed a response to Jones’ motion for

postconviction relief.15 On December 27, 2021, Jones filed a second motion for

appointment of postconviction counsel. On January 18, 2022, Jones filed a reply to

the State’s response.16


                                      DISCUSSION
       (7)    This is Jones’ first motion for postconviction relief. The Court must

first address the procedural bars to relief under Rule 61.17 Generally, “[a] motion for

postconviction relief may not be filed more than one year after the judgment of

conviction is final or, if it asserts a retroactively applicable right that is newly

recognized after the judgment of conviction is final, more than one year after the

right is first recognized by the Supreme Court of Delaware or by the United States

Supreme Court.”18 However, this time limitation does not apply “to a claim that

satisfies the pleading requirements of subparagraphs (2)(i) or (2)(ii) of subdivision




13
   Tsantes Aff.
14
   See id.
15
   See Super. Ct. Crim. R. 61(f).
16
   See id.
17
   Younger v. State, 580 A.2d 552, 554 (Del.1990).
18
   Super. Ct. Crim. R. 61(i)(1).
                                               4
(d) of [Rule 61].”19 Subsection (d)(2)(i) requires a defendant plead “that new

evidence exists that creates a strong inference that the movant is actually innocent

. . . .”20 Subsection (d)(2)(ii) requires a defendant plead with particularity “that a new

rule of constitutional law, made retroactive to cases on collateral review by the

United States Supreme Court or the Delaware Supreme Court, applies to the

movant's case and renders the conviction . . . invalid.”21



       (8)    Here, Jones’ postconviction motion was not filed within one year of the

finalization of conviction. The convictions became final on February 23, 2008,22 and

Jones filed the instant Rule 61 Motion over thirteen years later. Further, it is clear

that Jones’ motion does not satisfy the pleading requirements of subparagraphs (2)(i)

of subdivision (d) of Rule 61 because Jones does not allege that “new evidence exists

that creates a strong inference that [he] is actually innocent. . . .”23 Therefore, in order

to avoid being procedurally barred under 61(i)(1), Jones was required to assert a

retroactively applicable right that is newly recognized after February 23, 2008.24




19
   Id. 61(i)(5).
20
   Id. 61(d)(i).
21
   Id. 61(d)(ii).
22
   Jones was sentenced on January 23, 2008. He did not appeal. For purposes of postconviction
proceedings, when a defendant does not appeal, a conviction is finalized “30 days after the
Superior Court imposes sentence. . . .” Super. Ct. Crim. R. 61(m)(1).
23
   Super. Ct. Crim. R. 61(d)(i).
24
   See id. 61(i)(1), (5).
                                               5
       (9)    Jones does not plead with particularity that a new rule of law renders

his conviction invalid. His Rule 61 motion does not rely on any case issued after the

finalization of his conviction. Rather, he argues that a double jeopardy violation

occurred, 25 and alleges in a bare bones manner that his right to appeal was impeded

by his trial attorney.26 Therefore, Jones has failed to meet the pleading requirements

of both 61(d)(2)(ii) and the “retroactively applicable right” provision of Rule

61(i)(1). As a result, Jones’ Rule 61 motion was required to be filed within one year

of the finalization of conviction which it was not.


                                     CONCLUSION
       (10) Jones’ Rule 61 motion is untimely under 61(i)(1) as it was filed thirteen

years after his convictions were finalized and no retroactively appliable right renders

his convictions invalid. Thus, Jones’ Rule 61 motion is procedurally barred by

61(i)(1). Accordingly, the Rule 61 motion is DENIED.


       (11) The Court finds the motion for assistance of counsel meritless. For the

reasons stated above, Jones fails to “[set] forth a substantial claim that [he] received



25
   The concept of double jeopardy is “deeply ingrained in at least the Anglo–American system of
jurisprudence . . . .” Green v. U.S., 355 U.S. 184, 187, 78 S.Ct. 221, 2 L.Ed.2d 199 (1957); see
also Lanzo v. State, 2015 WL 5120872, at *1. However, the Delaware Supreme Court previously
rejected this claim. Jones, 2021 WL 3179449 at *1.
26
   “It is clear that the United States Constitution does not guarantee a right to appeal a state
law criminal conviction.” Weber v. State, 971 A.2d 135, 160 (Del. 2009) (citing McKane v.
Durston, 153 U.S. 684, 687, 14 S.Ct. 913, 38 L.Ed. 867 (1894)).
                                               6
ineffective assistance of counsel,” and no “specific circumstances warrant the

appointment of counsel.”27 Thus, the motion for assistance of counsel is DENIED.


IT IS SO ORDERED.




                                                   /s/ Mark H. Conner
                                                   Mark H. Conner, Judge


cc: Prothonotary




27
     Super. Ct. Crim. R. 61(e)(3)(ii), (iv).
                                               7